Citation Nr: 9933347	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for 
essential thrombocytosis with iron deficiency anemia.

2.  Entitlement to a rating in excess of zero percent for 
postoperative lysis of adhesions.

3.  Entitlement to service connection for positive purified 
protein derivative of tuberculin (PPD) test requiring 
isoniazid (INH) therapy.

4.  Entitlement to a rating in excess of zero percent for 
bilateral hearing loss.

5.  Entitlement to a rating in excess of zero percent for 
tinnitus.

6.  Entitlement to a rating in excess of 20 percent for 
bulging lumbar disc with chronic low back pain.

7.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

8.  Entitlement to a rating in excess of zero percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1992 to August 1996.

This matter came before the Board on appeal from a rating 
decision in which the regional office (RO) denied entitlement 
to service connection for positive PPD test requiring INH 
therapy, and awarded a 20 percent ratings for bulging lumbar 
disc with chronic low back pain, a 10 percent rating for 
migraine headaches, and assigned zero percent ratings for 
GERD, bilateral hearing loss, tinnitus, thrombocytosis with 
anemia, and postoperative lysis of adhesions.

The statement of the case provided to the veteran in November 
1997 did not address the issue of service connection for 
positive PPD test requiring INH therapy.  However, the 
veteran expressed her desire to withdraw her notice of 
disagreement with that part of the RO's February 1997 rating 
decision.  She also expressed her desire to withdraw her 
appeal concerning the zero percent ratings assigned for 
thrombocytosis with anemia and postoperative lysis of 
adhesions.


FINDINGS OF FACT

1.  The veteran has withdrawn her notice of disagreement with 
the RO's denial of service connection for positive PPD test 
requiring INH therapy.

2.  The veteran has withdrawn her appeal of the assignment of 
zero percent ratings for thrombocytosis with anemia and 
postoperative lysis of adhesions.

3.  The veteran has Level I hearing loss in both ears.

4.  The veteran has intermittent, recurrent tinnitus in the 
right ear.


CONCLUSIONS OF LAW

1.  The claim of service connection for positive PPD test 
requiring INH therapy, and the claims for higher ratings than 
zero percent for thrombocytosis with anemia and postoperative 
lysis of adhesions are dismissed.  38 C.F.R. § 20.204 (1999).

2.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (1999).

3.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Higher Ratings for Postoperative 
Lysis of Adhesions and Thrombocytosis and Denial of Service 
Connection for Positive PPD

During her hearing before the undersigned member of the 
Board, the veteran indicated her desire to withdraw her 
appeal of the RO's denial of compensable ratings for 
thrombocytosis with anemia and postoperative lysis of 
adhesions, and the denial of service connection for positive 
PPD test requiring INH therapy.  Her expressed desire was 
reduced to writing in the transcript of the hearing.  Cf.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204 (1999).  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
The appeal of the issue of entitlement to service connection 
for positive PPD test requiring INH therapy, and the appeal 
for higher ratings for thrombocytosis with anemia and 
postoperative lysis of adhesions have been withdrawn by the 
appellant.  Consequently, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
such issues.  Thus, the Board does not have jurisdiction to 
review the appeal as to such issue and they are dismissed 
without prejudice.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although the Department of Veterans Affairs (VA) 
must consider the entire record, the most pertinent evidence, 
because of effective date law and regulations, is created in 
proximity to the recent claim.  38 U.S.C.A. § 5110 (West 
1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

The regulations concerning rating disability involving the 
ears were revised effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
permits the Secretary of Veterans Affairs to do otherwise and 
the Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that the Board could not apply the revised rating 
schedule criteria prior to the effective date of the revised 
regulations, despite the liberalizing law rule stated in 
Karnas.  

The RO has not considered the veteran's hearing loss or 
tinnitus under the revised rating criteria.  The Court has 
held that when the Board addresses in its decision a question 
that has not yet been addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument and, if not, whether he has 
been prejudiced thereby, and whether the statement of the 
case provided the claimant fulfills the regulatory 
requirements.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
38 C.F.R. § 19.29.

A.  Hearing Loss

Service medical records show that the veteran had mild 
hearing loss at the time of her enlistment in 1992.  When 
examined for a medical evaluation board in April 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
25
LEFT
25
40
25
30

The reported diagnosis was mild, bilateral hearing loss.

On VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
35
LEFT
30
30
25
35

The average puretone threshold was 28.75 in the right ear and 
30 in the left ear.  Speech discrimination was 96 percent 
correct in both ears.

The veteran was granted entitlement to service connection for 
hearing loss by the RO's February 1997 rating decision, which 
evaluated the disability as noncompensable pursuant to former 
Diagnostic Code 6100.

The revised 38 C.F.R. § 4.85 provides that Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  Table VII, "Percentage 
Evaluations for Hearing Impairment," is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. 
The percentage evaluation is located at the point where the 
row and column intersect.  38 C.F.R. § 4.85(e).  "Puretone 
threshold average,"' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85(d).  This is essentially unchanged from the 
previous method for rating hearing loss.  See VA Regulations 
- Title 38 Code of Federal Regulations Schedule for Rating 
Disabilities - Transmittal Sheet 23 (October 22, 1987); 52 
Fed. Reg. 44117-44122 (November 18, 1987) and correction 52 
Fed. Reg. 40439 (December 7, 1987).

Under the revised criteria, two new provisions for evaluating 
veterans with certain patterns of hearing impairment were 
added.  The first, codified at 38 C.F.R. § 4.86(a) (1999), 
provides that if puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in a higher evaluation.

The second new provision, codified at 38 C.F.R. § 4.86(b), 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral and each ear will 
be evaluated separately.  In this case, based on the results 
of the veteran's most recent VA audiometric examinations, a 
compensable rating for bilateral hearing loss would not be 
warranted under the criteria which became effective on June 
10, 1999.

In this case, the Board finds that the veteran has not been 
prejudiced by the RO's failure to consider the veteran's 
hearing loss disability in the context of both the former and 
revised rating criteria, as she does not have a the type of 
hearing loss pattern that would require application of 
38 C.F.R. § 4.86.  The findings reported after the October 
1996 VA audiological examination equate to Level I hearing 
loss disability in each ear under both the former and revised 
rating criteria, which is rated as noncompensable under 38 
C.F.R. § 4.85 (1999).  Greater bilateral hearing loss would 
have to be shown for a compensable schedular rating.

The Board has considered the veteran's testimony given before 
the undersigned member of the Board in July 1999.  
Assignments of disability ratings for hearing impairment, 
however, are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendermann v. 
Principi, 3 Vet. App. 345 (1992).  The audiometric data 
indicate that the veteran's hearing loss is not compensable.


B.  Tinnitus

The veteran was also granted entitlement to service 
connection for tinnitus by the RO's February 1997 rating 
decision.  The hearing disorder was rated zero percent 
disabling utilizing former Diagnostic Code 6260.  Under that 
diagnostic code, persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma is rated 10 percent 
disabling.  Under the revised rating criteria, which became 
effective June 10, 1999, recurrent tinnitus is rated 10 
percent disabling.  No higher rating is provided under either 
the former or revised rating criteria.

During the October 1996 VA audiological examination, the 
veteran reported the onset of tinnitus during her active 
military service.  She describes the tinnitus as periodic 
rather than constant.  She told the examiner that she 
sometimes heard ringing in her right ear after exposure to 
loud noise.  She testified in July 1999, that she heard a 
horn-like sound in her ears about once per month.

VA outpatient treatment records do not show complaints or 
diagnoses of tinnitus.  However, based on a review of the 
entire record, the Board finds that the veteran's tinnitus is 
recurrent.  This is not compensable under the old rating 
criteria, which required persistent tinnitus.  Recurrent 
tinnitus is, however, compensable under the new rating 
criteria.  Therefore, the criteria for a rating of 10 percent 
under the revised regulation have been met.  In this case, 
the veteran is not prejudiced by the Board's assigning a 10 
percent rating under the new criteria, even though the RO has 
not considered the application of the new criteria, as there 
is no higher rating available under either the old or the new 
Diagnostic Code 6260.  As the Board has decided to grant the 
maximum schedular rating assignable for tinnitus, it finds 
that the veteran has not been prejudiced by the RO failure to 
consider the claim in the context of the revised regulation.  
See Bernard, supra.

In reaching its decision, the Board has considered the 
history of the disabilities in question as well as the 
current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2 (1999).  The Board has also 
considered the provisions of 38 C.F.R. §  4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluations.  Otherwise, the lower rating 
will be assigned.  In this regard, the Board notes that the 
tabular criteria in the regulations for evaluation of hearing 
loss indicate an assignment of a zero percent rating for even 
greater hearing loss than the veteran has.  As an example, a 
Level III in both ears is rated zero percent disabling.  
Therefore, the Board concludes that the veteran's disability 
picture from hearing loss does not more closely approximate 
the criteria for the next higher schedular of 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for hearing 
loss or tinnitus, nor is it shown that such disabilities 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.



ORDER

The appeal for entitlement to service connection for positive 
PPD test requiring INH therapy, and the appeal of the 
assignment of noncompensable ratings for thrombocytosis with 
anemia and postoperative lysis of adhesions are dismissed.

A rating in excess of zero percent for bilateral hearing loss 
is denied.

An increased rating of 10 percent for tinnitus is granted 
under the revised rating criteria, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran testified in July 1999 that she had been treated 
recently at VA medical facilities for her low back disorder, 
migraine headaches, and GERD.  To complete the record, it 
will be necessary to obtain copies of the records of such 
treatment.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
her low back disorder, migraine 
headaches, and GERD.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder, including 
records of VA outpatient treatment at the 
VA facilities at Pineville and 
Alexandria, Louisiana, and associate them 
with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected low back disorder, 
migraine headaches, and GERD.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental SOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

